Case 1:20-cv-00382-DDD-JPM Document16 Filed 06/22/20 Page 1of1PagelID#: 69

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DERECK D. TAYLOR, CIVIL DOCKET NO. 1:20-CV-382-P
Plaintiff
VERSUS JUDGE DRELL

RAPIDES PARISH DETENTION MAGISTRATE JUDGE PEREZ-MONTES
CENTER I, E7 AL.,
Defendants

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 14), and after a de novo review of the record
including the Objection filed by Plaintiff (ECF No. 15), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that Plaintiffs Complaint (ECF Nos. 1, 5) is DENIED and
DISMISSED under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A WITH PREJUDICE.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

THUS DONE AND SIGNED at Alexandria, Louisiana, this 22 June,
2020.

% >

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
